[Cite as Cleveland v. Sabetta, 2021-Ohio-4426.]




                                COURT OF APPEALS OF OHIO

                              EIGHTH APPELLATE DISTRICT
                                 COUNTY OF CUYAHOGA

 CITY OF CLEVELAND,                                :

                  Plaintiff-Appellee,              :
                                                                       No. 110095
                  v.                               :

 DOMINIC V. SABETTA,                               :

                  Defendant-Appellant.             :


                                 JOURNAL ENTRY AND OPINION

                  JUDGMENT: DISMISSED
                  RELEASED AND JOURNALIZED: December 16, 2021


                       Criminal Appeal from the Cleveland Municipal Court
                                   Case No. 19-CRB-012200


                                             Appearances:

                  Barbara A. Langhenry, Cleveland Director of Law,
                  Aqueelah A. Jordan, Chief Prosecuting Attorney, and
                  Brittany C. Barnes, Assistant City Prosecutor, for appellee.

                  Robert A. Dixon, for appellant.


EMANUELLA D. GROVES, J.:

                Defendant-appellant Dominic Sabetta (“Sabetta”) appeals the trial

court’s denial of his motion to modify the condition of community control sanctions
that restricted visitation with his minor daughter to the Safe and Sound Community

Center (“Safe and Sound”).1 For the reasons set forth below, we dismiss the appeal.

                        Procedural and Factual History2

             In July 2018, the court issued a civil protection order against Sabetta,

with C.C., the mother of the parties’ minor daughter, as well as C.C.’s mother, as

protected persons. In October 2018, the Cuyahoga County Juvenile Court, which was

presiding over Sabetta’s application to determine custody, ordered that Sabetta’s

visitation with his daughter take place at Safe and Sound.

             In April 2019, Sabetta and C.C. reached an interim parenting visitation

agreement. Pursuant to the agreement, Sabetta would have parenting time with their

daughter and the visits would be supervised by Sabetta’s sister. In addition, any

licensed, insured, sober paternal family member could accompany Sabetta to pick up

daughter from mother’s home. Further, at the end of the visit, mother would pick up

daughter from Sabetta’s home and a paternal family member would walk the daughter

to the mother’s car. On April 24, 2019, the juvenile court adopted the parties’ interim

visitation agreement and supervised visitation at Safe and Sound ceased.




      1The  supervised visitation center, a program of the Domestic Violence Center, is a
 neutral place where children and their nonresidential parent(s) can experience parenting
 time or exchange in the presence of a third person who is responsible for observing and
 ensuring the safety of those present.
       2Before the inception of the underlying case, which is the subject of the instant

 appeal, Sabetta filed an application to determine custody of his daughter in the Cuyahoga
 County Juvenile Court. Because of the simultaneous impact of the two cases on each
 other, relevant facts from the matter in the juvenile court will be referenced throughout
 this opinion.
             On June 16, 2019, Cleveland Police arrested Sabetta upon a complaint by

C.C., who alleged that at the end of one of Sabetta’s scheduled parenting times, Sabetta

came outside, banged on her car’s window, and yelled at her while she waited for their

daughter to be brought to her by a paternal family member. On July 25, 2019, based

on the complaint, the city of Cleveland (“the City”) charged Sabetta with the violation

of a civil protection order.

             On October 10, 2019, at his arraignment, Sabetta pled not guilty to the

charge. On November 26, 2019, after a series of pretrials had been conducted, Sabetta

pled no contest to an amended charge of attempted violation of a protection order.

Thereafter, the trial court referred Sabetta to the probation department for the

preparation of a presentence investigation report.

             On December 16, 2019, at Sabetta’s sentencing hearing, the trial court

imposed a fine of $150, suspended a 90-day jail sentence, and placed him on three

years of active community control sanctions. The community control sanctions

including the conditions that Sabetta have no contact with C.C. and that visitation

with their daughter take place only at Safe and Sound. Sabetta was also required to

participate in the Domestic Intervention Education and Training Program (“D.I.E.T.

Program”) and attend parenting classes, as well as complete 100 hours of community

service by December 16, 2020.

             On January 21, 2020, Sabetta, who had not taken a direct appeal, filed a

motion to modify, which sought the removal of the condition that required visitations

with his daughter only at Safe and Sound. As grounds for the request, Sabetta
indicated that on January 6, 2020, an attorneys’ conference had been conducted, in

the juvenile court, regarding custody of the parties’ daughter. At that time, the

juvenile court ruled that Sabetta’s parenting time should resume no later than

January 13, 2020, and that he should have no less than six hours of parenting time

with his daughter. The six hour of parenting time would occur every Sunday as

outlined in the parties’ visitation agreement the juvenile court previously adopted.

             Sabetta further noted that the juvenile court’s ruling conflicted with the

trial court’s ruling at the time he was sentenced. Sabetta offered that he was seeking

the trial court’s permission to follow the juvenile court’s ruling that he could resume

contact with his daughter. On January 25, 2020, the trial court denied Sabetta’s

motion to modify.

             On September 14, 2020, Sabetta filed a second motion to modify, which

again sought the removal of the condition requiring supervised visitation with his

daughter only at Safe and Sound. In support of the request, Sabetta noted he paid all

fines and court costs; completed the D.I.E.T. program, comprised of 16 classes;

completed the parenting program, comprised of nine classes; and satisfied most of the

community work service hours.

              In addition, Sabetta noted that the condition of supervised visitation at

Safe and Sound had limited his contact with his daughter to one hour, every other

week, or to two hours per month. Sabetta also noted that because of the COVID-19

pandemic, Safe and Sound had been closed for three months. Consequently, Sabetta

added, he only had six hours of contact with his daughter in the preceding six months.
              On October 13, 2020, the trial court held a hearing on the motion. The

City objected to the requested modification and argued that supervised visitation

should continue at Safe and Sound. The trial court denied the motion indicating it

will revisit the matter after the juvenile court made a final decision.

               Sabetta now appeals and assigns the following sole error for review:

                               Assignment of Error
      The lower court erred and abused its discretion and denied the appellant
      due process of law by imposing a restriction upon appellant’s parental
      visitation with his minor daughter as a condition of community control
      sanctions.

                                  Law and Analysis

               In the sole assignment of error, Sabetta argues the trial court erred and

abused its discretion when it imposed restrictions upon his parental visitation with

his minor daughter, who was not a subject of the protection order and not a victim in

the charged violation of the protection order.

               As an initial matter, we note our review in this appeal are limited to

issues pertaining to the trial court’s October 14, 2020 order denying Sabetta’s motion

seeking removal of the condition requiring supervised visitation with his daughter

only at Safe and Sound. The October 14, 2020 judgment entry is the order Sabetta

has timely appealed. App.R. 3(D) states, in pertinent part, that “[t]he notice of appeal

* * * shall designate the judgment, order or part thereof appealed from * * * .” Id.

               Although Sabetta timely filed a notice of appeal from the

October 14, 2020 judgment entry, the thrust of his sole assignment of error is that the

trial court violated his right to due process by imposing a condition of community
control that restricted his visitation with his minor daughter. The record indicates that

the trial court imposed this condition at a sentencing hearing in December 2019.

              Because the sole assignment of error pertains to a purported due

process violation that predates the October 14, 2020 order denying Sabetta’s motion

to modify the specific community control condition, the issue is outside the scope of

the instant appeal. See State v. Davis, 8th Dist. Cuyahoga No. 104442, 2017-Ohio-

7713, ¶ 16.

              Further, because Sabetta’s core argument, in the present appeal,

pertains to a purported due process violation flowing from the December 2019

imposition of the condition in his sentence, it is now untimely and barred by the

doctrine of res judicata. It is well established that res judicata bars the consideration

of issues that could have been raised on direct appeal. State v. Turner, 8th Dist.

Cuyahoga No. 106123, 2018-Ohio-2730, ¶ 6, citing State v. Saxon, 109 Ohio St.3d 176,

2006-Ohio-1245, 846 N.E.2d 824, ¶ 16-17.

              In this matter, Sabetta could have challenged the imposition of this

condition on direct appeal. However, as previously indicated, Sabetta did not appeal

the December 2019 judgment. As such, Sabetta’s attempt to utilize the present appeal

to challenge the imposition of the community control condition is barred by res

judicata.

              Finally, the record suggests that Sabetta is attempting to employ the

procedure of “bootstrapping” through this appeal challenging the trial court’s

judgment denying his motion seeking removal of the specific condition.
        “Bootstrapping” is “the utilization of a subsequent order to indirectly
        and untimely appeal a prior order that was never directly appealed.”
        State v. Williamson, 8th Dist. Cuyahoga No. 102320, 2015-Ohio-5135,
        ¶ 9. Such attempt is “procedurally anomalous and inconsistent with
        the appellate rules that contemplate a direct relationship between the
        order from which the appeal is taken and the error assigned as a result
        of that order” and is disfavored. Williamson, citing State v. Church, 8th
        Dist. Cuyahoga No. 68590, 1995 Ohio App. LEXIS 4838 (Nov. 2, 1995);
        Bd. of Health v. Petro, 8th Dist. Cuyahoga No. 104882, 2017-Ohio-
        1164, ¶ 12 (noting this court's consistent declination to consider
        bootstrapped claims).

 State v. Bhambra, 8th Dist. Cuyahoga No. 105283, 2017-Ohio-8485, ¶ 12.

               In this matter, as previously noted, Sabetta filed a notice of appeal from

the trial court’s October 14, 2020 judgment denying his motion to modify the

condition of community control. In the underlying motion, Sabetta argued that the

condition should have been removed because of his substantial compliance.

              Yet, in the present appeal, Sabetta’s sole assignment of error states that

the trial court abused its discretion by imposing a condition that restricted the

parental visitation with his daughter. Indeed, Sabetta’s core argument and supporting

case law focuses solely on the propriety of the trial court’s imposition of the

complained-of condition, instead of its removal based on his substantial compliance.

As such, any errors relating to Sabetta’s sentencing should have been raised by a direct

appeal within thirty days of the entry of sentencing. See App.R. 4(A).

               Because Sabetta’s present appeal amounts to an attempt at

bootstrapping a claim that is now time barred, we are without jurisdiction to consider

the appeal. See Bhambra at ¶ 13, citing State v. Cottrell, 8th Dist. Cuyahoga No.

95053, 2010-Ohio-5254, ¶ 20, and App.R. 4.
             Appeal dismissed.

     It is ordered that appellee recover from appellant costs herein taxed.

     A certified copy of this entry shall constitute the mandate pursuant to Rule 27

of the Rules of Appellate Procedure.




EMANUELLA D. GROVES, JUDGE

FRANK D. CELEBREZZE, JR., P.J., and
EILEEN T. GALLAGHER, J., CONCUR